Citation Nr: 1231336	
Decision Date: 09/12/12    Archive Date: 09/19/12

DOCKET NO.  07-18 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for degenerative disc disease and spondylosis of the lumbar spine, for the period from October 1, 2004 through January 11, 2009.

2.  Entitlement to a staged initial rating in excess of 20 percent for degenerative disc disease of the lumbar spine, to include radiculopathy, for the period from January 12, 2009 through December 26, 2010.

3.  Entitlement to a staged initial rating in excess of 40 percent for degenerative disc disease of the lumbar spine, to include radiculopathy, for the period from December 27, 2010.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran served on active duty from March 1982 to September 2004.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office in Los Angeles, California.  This case was previously before the Board in November 2010.

The Veterans Law Judge (VLJ) who held the January 2010 Travel Board hearing is no longer employed at the Board.  In March 2012, the Board issued a letter to the Veteran asking whether he wished to attend another hearing before the Board.  See 38 C.F.R. § 20.707 (West 2002).  The letter indicated that, if the Veteran did not respond within 30 days from the date of the letter, the Board would assume that the Veteran did not want another hearing and would proceed accordingly.  As the Veteran did not respond to this letter, no new hearing will be provided in this matter.

A claim for entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU) is part of an increased rating issue when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board notes that at the December 2010 VA examination the Veteran indicated that he was employed, and the Veteran has not asserted that he is unemployable due to service-connected disability.  As such, the issue of entitlement to a TDIU is not raised by the record at this time.


FINDINGS OF FACT

1.  From October 1, 2004 through January 11, 2009, the Veteran's low back disability was manifested by painful motion with functional impairment comparable to limitation of low back flexion to no less than 70 degrees and limitation of low back extension to no less than 20 degrees.

2.  From January 12, 2009 through December 26, 2010, the Veteran's low back disability was manifested by complaints of pain with functional impairment comparable to limitation of low back flexion to no less than 45 degrees and limitation of low back extension to no less than 15 degrees.

3.  From December 27, 2010, the Veteran's low back disability was manifested by complaints of pain with functional impairment comparable to limitation of low back flexion to no less than 30 degrees and limitation of low back extension to no less than 10 degrees.

4.  The Veteran's bilateral radiculopathy symptoms are associated with the Veteran's low back disorder.


CONCLUSIONS OF LAW

1.  The criteria for an initial 20 percent rating for degenerative disc disease and spondylosis of the lumbar spine, for the period from October 1, 2004 through January 11, 2009, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5237, 5243 (2011).

2.  The criteria for a staged initial rating in excess of 20 percent for degenerative disc disease of the lumbar spine, to include radiculopathy, for the period from January 12, 2009 through December 26, 2010, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5237, 5243 (2011).

3.  The criteria for a staged initial rating in excess of 40 percent for degenerative disc disease of the lumbar spine, to include radiculopathy, for the period from December 27, 2010, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5237, 5243 (2011).

4.  The criteria for a separate 10 percent evaluation for left lower extremity radiculopathy (sciatic neurologic manifestations of the service-connected low back disability), effective January 12, 2009, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2011).

5.  The criteria for a separate 10 percent evaluation for right lower extremity radiculopathy (sciatic neurologic manifestations of the service-connected low back disability), effective January 12, 2009, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

                                                      VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant case.

Duty to Notify

As the June 2005 rating decision granted service connection for the Veteran's low back disability, that claim is now substantiated.  As such, the filing of a notice of disagreement as to the disability ratings assigned does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  38 C.F.R. § 3.159(b)(3).  As for rating the Veteran's low back disability, the relevant criteria have been provided to the Veteran, including in the April 2007 statement of the case.  In May 2008 the Veteran received notice regarding the assignment of a disability rating and/or effective date in the event of an award of VA benefits.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Duty to Assist

The Veteran's service treatment records are associated with the claims file, as are VA records.  The Veteran has undergone VA examinations that addressed the matters presented by this appeal.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the examinations obtained in this case are adequate, as they considered the pertinent evidence of record, and included an examination of the Veteran and elicited his subjective complaints.  The examinations described the Veteran's low back disability in sufficient detail so that the Board is able to fully evaluate the claimed disability.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination with respect to the initial rating issue on appeal has been met.

The Board finds that there has been substantial compliance with its November 2010 remand instructions.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

The Veteran has not referenced any other pertinent, obtainable evidence that remains outstanding.  VA's duties to notify and assist are met, and the Board will address the merits of the claim.

Legal Criteria

Disability evaluations are determined by comparing a veteran's present symptoms with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Because the instant appeal is from the initial ratings assigned with the grant of service connection, the possibility of "staged" ratings for separate periods during the appeal period, based on the facts found, must be considered.  See Fenderson v. West, 12 Vet. App. 119 (1999).

When a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The June 2005 rating decision, in pertinent part, granted service connection for degenerative disc disease and spondylosis of the lumbar spine, and assigned a 10 percent rating, effective October 1, 2004.  A September 2011 rating decision assigned a staged initial rating of 20 percent, effective January 12, 2009, for the Veteran's low back disability, and also assigned a staged initial rating of 40 percent, effective December 27, 2010.  The September 2011 RO action recharacterized the Veteran's disability as degenerative disc disease of the lumbar spine, to include radiculopathy.

Under Diagnostic Code 5237, lumbosacral strain warrants a 20 percent evaluation where there is forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees, or there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis or abnormal kyphosis.  A 40 percent evaluation is warranted for forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.

Intervertebral disc syndrome (preoperatively or postoperatively) will be evaluated under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25.  According to the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 10 percent rating requires evidence of incapacitating episodes having a total duration of at least 1 week but less than 2 weeks during the past 12 months.  A 20 percent rating requires evidence of incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent rating requires evidence of incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent rating requires evidence of incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  Diagnostic Code 5243.  As indicated by Note 1, for purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

At his January 2010 Board hearing the Veteran indicated that he could only lift 20 pounds due to back problems.  He stated that he took multiple pain medications for his back pain and would also experience numbness and a dull pain in his legs that would go all the way to his toes.  He had tried physical therapy but indicated that it did not help.  The Veteran indicated that his post-service career involved working with computers.

Lay statements submitted in support of the Veteran's claim essentially indicated that the Veteran had struggled with back problems ever since his military service and had sometimes had difficulty getting up and going to work due to his back pain.

I.  Initial rating in excess of 10 percent for degenerative disc disease and spondylosis of the lumbar spine, for the period from October 1, 2004 through January 11, 2009.

At a February 2005 VA examination the Veteran stated that he had constant back pain that would travel down to both feet.  The pain was severe during flare-ups, and he stated that his physician had recommended bed rest about three times a month last year.  Physical examination revealed the absence of radiating pain on movement.  There was mild muscle spasm and tenderness with negative straight leg raising.  Range of motion testing of the low back (as noted in the addendum) revealed flexion from 0 to 70 degrees, with pain noted at 70 degrees.  Extension was from 0 to 20 degrees, with pain at 20 degrees.  Left and right lateral (bending) flexion was to 20 degrees, with pain at 20 degrees.  Left and right lateral rotation was to 20 degrees, with pain at 20 degrees.  The examiner noted that range of motion was limited by pain but not by fatigue, weakness, lack of endurance, or incoordination after repetitive use.  

A September 2008 VA record indicates that the Veteran complained of low back pain.  Examination revealed midline, paraspinal, and sacroiliac joint tenderness; there were no muscle spasms.  Range of motion testing was within full limits with no radiation, bilaterally.

The Board has reviewed the competent evidence and finds no support for assignment of the next-higher 20 percent evaluation under the general rating formula for diseases and injuries of the spine from October 1, 2004 through January 11, 2009.  As noted, there is no showing that forward flexion of the thoracolumbar spine is limited to 60 degrees or less.  In this regard, the Veteran had forward flexion of the lumbar spine to 70 degrees at the February 2005 VA examination, and findings from the February 2005 VA examination reveal a combined range of motion of the thoracolumbar spine of 130 degrees (flexion, 70 degrees; extension, 20 degrees, and rotation and lateral bending, 20 degrees), clearly greater than 120 degrees.  While muscle spasm was noted, there has been no demonstration of guarding severe enough to result in an abnormal gait or abnormal spinal contour.

That said, the Board has considered additional limitation of function due to factors such as pain, weakness, incoordination and fatigability.  38 C.F.R. §§ 4.40, 4.45 and 4.59; see also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  The February 2005 VA examiner noted pain on motion, but specifically indicated that with flexion and extension repetitions he had no additional fatigue, weakness, or incoordination with repetitive motion.  Considering additional functional limitation due to pain, and resolving all doubt in the Veteran's favor, the Board finds that an initial 20 percent rating for this time period - though not higher - is warranted in view of DeLuca.

The Board has also considered whether a separate compensable rating for neurological impairment is warranted at any time during the rating period in question.  As the medical evidence does not show such impairment as lower extremity radiculopathy during this period, the Board finds that a separate evaluation for associated neurological impairment is not warranted at this time.

The Board has also contemplated assigning a disability rating based on incapacitating episodes.  While the Veteran has indicated that a physician had recommended bed rest for his back pain, there is no showing of physician-prescribed bed rest and thus no incapacitating episodes within the meaning of Diagnostic Code 5243.  Therefore, a rating based in incapacitating episodes is not warranted for this time period.

In conclusion, the evidence of record reveals a disability picture consistent with a 20 percent evaluation throughout the October 1, 2004 through January 11, 2009 rating period.  To this extent only, the appeal is granted.


II.  Initial rating in excess of 20 percent for degenerative disc disease of the lumbar spine, to include radiculopathy, for the period from January 12, 2009 through December 26, 2010.

A January 12, 2009 VA treatment record indicates that the Veteran complained of radiculating pain, mostly to the right but also occasionally to the left.  A provisional diagnosis of lumbar radiculopathy was noted.  The Veteran stated that driving would increase his low back symptoms and he was afraid of lifting more than 30 pounds out of fear of aggravating his low back problems.  Range of motion of the lumbar spine was forward flexion to 45 degrees, extension to 15 degrees, and side bending (lateral flexion) of the right side to 15 degrees and of the left side to 20 degrees.  Lateral rotation was described as being within full limits.

A January 2010 VA record reveals that the Veteran underwent a lumbar facet joint injection.  

As forward flexion of the thoracolumbar spine limited to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine, has not been shown at any time from January 12, 2009 through December 26, 2010, the preponderance of the evidence is against a rating in excess of 20 percent under Diagnostic Code 5237.

The Board notes that even when considering the provisions of 38 C.F.R. §§ 4.40, 4.45 and 4.59 and DeLuca, functional impairment comparable to forward flexion of the thoracolumbar spine limited to 30 degrees or less has not been approximated at any time during the rating period on appeal.

Incapacitating episodes having a total duration of at least 4 weeks during any 12 months period have not even been shown or even asserted.  In short, the preponderance of the evidence is against a rating in excess of 20 percent for low back disability from January 12, 2009 through December 26, 2010.

In sum, the evidence of record reveals a disability picture consistent with the initial 20 percent evaluation assigned throughout the rating period of January 12, 2009 through December 26, 2010.

III.  Initial rating in excess of 40 percent for degenerative disc disease of the lumbar spine, to include radiculopathy, for the period from December 27, 2010.

The evidence of record does not demonstrate unfavorable ankylosis of the entire thoracolumbar spine.  The Board notes that at the December 2010 VA spine examination the Veteran had thoracolumbar flexion to 30 degrees, and extension to 10 degrees.  Accordingly, the evidence of record also does not demonstrate approximate unfavorable ankylosis of the entire thoracolumbar spine, even when considering the provisions of 38 C.F.R. §§ 4.40, 4.45 and 4.59 and DeLuca.

As for incapacitating episodes, bed rest prescribed by a physician has not been shown or asserted.

In short, the preponderance of the evidence is against a rating in excess of 40 percent for the Veteran's low back disability from December 27, 2010.

Associated objective neurological abnormalities

As instructed by Note (1) to the General Rating Formula for Disabilities of the Spine, associated objective neurological abnormalities should be rated separately under an appropriate Diagnostic Code.  The September 2011 RO decision recognized that the Veteran's left and right lower extremity radiculopathy was related to his service-connected lumbar spine disability and recharacterized the Veteran's service-connected lumbar spine disability accordingly.  While the RO in essence assigned a noncompensable rating for left and right lower extremity radiculopathy, the Board finds that the Veteran is shown to have sufficient objective neurological symptoms to support a separate 10 percent rating, effective January 12, 2009, under Diagnostic Code 8520 for bilateral radiculopathy in the sciatic nerve.  In this regard, the Board notes that the Veteran has given credible reports of left and right lower extremity radiculating pain, and some impaired sensation was shown on a January 2009 VA treatment record.  A higher rating is not warranted as moderate incomplete paralysis of the sciatic nerve is not shown, as evinced by the essentially normal objective neurologic findings from the December 2010 VA examination.

Conclusion

In adjudicating a claim the Board must assess the competence and credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board acknowledges that the Veteran is competent to give evidence about what he observes or experiences concerning his low back disability.  See Layno v. Brown, 6 Vet. App. 465 (1994).  He is not, however, competent to identify a specific level of disability of his low back disability according to the appropriate diagnostic code. 

Such competent evidence concerning the nature and extent of the Veteran's spine and lower extremity disabilities has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings directly address the criteria under which the Veteran's spinal disabilities are evaluated.  As such, the Board finds these records to be the most probative evidence with regard to whether increased ratings are warranted in this case.

As such, the Board finds that the preponderance of the evidence is against ratings in excess of those determined by this decision.  The Board has been mindful of the "benefit-of-the-doubt" rule, but, in this case, there is not such an approximate balance of the positive evidence and the negative evidence to permit favorable determinations.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

As for extraschedular consideration, the threshold determination is whether the disability picture presented in the record is adequately contemplated by the rating schedule.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The Court clarified the analytical steps necessary to determine whether referral for extra-schedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If so, then the assigned schedular evaluation is adequate, referral for extra-schedular consideration is not required, and the analysis stops.  If the RO or the Board finds that the schedular evaluation fails to reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment or frequent periods of hospitalization.  Id.  At 116.  If additional factors are found, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether justice requires assignment of an extra-schedular rating. Id.

The evidence of record does not reveal that the Veteran's spinal disability picture is so unusual or exceptional in nature as to render his schedular rating inadequate.  The Veteran's disability on appeal has been evaluated under the applicable Diagnostic Codes that have specifically contemplated the level of occupational and social impairment caused by service-connected spinal disability.  The Veteran's symptoms such as pain and limitation of motion are specifically enumerated under Diagnostic Codes 5237 and 5243.  Therefore, referral for assignment of an extra-schedular evaluation in this case is not in order.  Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).


ORDER

An initial rating in excess of 20 percent for degenerative disc disease and spondylosis of the lumbar spine, for the period from October 1, 2004 through January 11, 2009 is granted, subject to the laws and regulations governing the payment of monetary benefits.

A staged initial rating in excess of 20 percent for degenerative disc disease of the lumbar spine, to include radiculopathy, for the period from January 12, 2009 through December 26, 2010 is denied.

A staged initial rating in excess of 40 percent for degenerative disc disease of the lumbar spine, to include radiculopathy, for the period from December 27, 2010 is denied.

A separate 10 percent rating for radiculopathy (sciatic neurological manifestations) of the lower left extremity, effective January 12, 2009, is granted, subject to the applicable law governing the award of monetary benefits.

A separate 10 percent rating for radiculopathy (sciatic neurologic manifestations) of the right lower extremity, effective January 12, 2009, is granted, subject to the applicable law governing the award of monetary benefits.




____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


